Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 16, 2014

The Court of Appeals hereby passes the following order:

A14A1672. HOWARD v. THE STATE.

      On March 31, 2014, Roderick Howard filed in the trial court a motion
requesting copies of the “Index and Records” of Case No. SU95CR291 and Case No.
SU96CR397, asserting that “without these documents,” he could not process appeals
pending in Case No. A14A1106 and A14A1107 (which appeals were from orders
entered in the aforementioned trial court cases, respectively). On April 11, 2014, the
trial court issued an order denying Howard’s motion. Citing Shelby v. McDaniel,1 and
Mydell v. Clerk,2 the court concluded that “[a]fter careful consideration of the
Defendant’s Motion, and the relevant Georgia law, the Court finds that the Defendant
failed to show necessity or justification for receiving a copy of his trial transcript and
case records.” On April 25, 2014, Howard filed a notice of appeal from that order.


      On April 1, 2014, this Court issued an order dismissing Case No. A14A1106
on the ground that Howard had failed to follow the required interlocutory appeal
procedures of OCGA § 5-6-34 (b) to obtain immediate appellate review. Howard then
filed in the Supreme Court of Georgia a petition for certiorari from the dismissal
order in Case No. A14A1106; on September 8, 2014, the Georgia Supreme Court
dismissed his petition. On September 30, 2014, in an unpublished opinion, this Court


      1
          266 Ga. 215, 216 (465 SE2d 433) (1996).
      2
          241 Ga. 24 (243 SE2d 72) (1978).
affirmed the trial court’s denial of Howard’s motion for out-of-time appeal in Case
No. A14A1107. In that opinion, we held that one of the two alleged errors which
Howard had enumerated on appeal did not assert any error of the trial court and
presented nothing for us to review; as to the second alleged error enumerated, the law
of the case rule barred Howard from obtaining the relief he sought.


      There being no appeals pending for which Howard claimed that he needed the
specified trial court indices and records, Howard’s appeal from the denial of his
request for the court documents is moot.3 The questions presented having become
moot, this appeal is hereby DISMISSED.4

                                       Court of Appeals of the State of Georgia
                                                                  12/16/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      3
       See generally Jennings v. State, 277 Ga. App. 71, 73 (625 SE2d 492) (2005)
(motion to amend transcript for use in arguing new trial motions was rendered moot
when those motions were no longer pending in the trial court or on appeal).
      4
          See id.; OCGA § 5-6-48 (b) (3).